Title: To Benjamin Franklin from James Logan, 9 November 1748
From: Logan, James
To: Franklin, Benjamin


My friend B F.
9br [November] 9th [1748]
I here return thee Hen: Ellis’s Tract of his Voyage to Hudson’s Bay, which I have perused and I thank thee for the Loan of it. But I’m Sorry for the Loss of Sandin the Swedish Minister for they generally use to be a good Sort of People, their Ministers I mean. I know not what to think of Kalm. I had a Letter from Linnaeus 10 or 11 years Since when he was in Holland, and another recommendation from the Same Linnaeus, in Gustav Wahlbom’s Inauguration [dissertation] which as I have Said before, is called Sponsalia Plantarum and in this he mentions my little piece that I Sent thee in my last 4 times, and yet carries not the matter as far as I have done which I admire at, And thereto I would willingly Speak with Kalm tho’ I’m very Sensible Age and the Palsey have weakned me much, and the hesitation in my Speech has greatly disabled me. But he Surprizes me if he comes on no other design than he told to P. Collinson. I would gladly See thee when thou canst make it Suit thy own time and if thou keeps not a horse my Son will furnish thee with one. I am with Sincere respect Thy real friend
J L
To Benj. Franklin
